Title: From John Adams to John Quincy Adams, 10 October 1818
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Octr 10th 1818

Exoterick and Esoterick Doctrine.
See the American Encyclopedia Tit. Exoterick: the French, Title Exoterique; the Dictionaire de Trêvoux, the Same Title, Stephens’s Thesaurus Tit. Exotericus, Gesners Dictionary Tit. Exotericus, and Acroaticus, Fabers Thesaurus Tit. Exotericus. See Also Herodotus Diadorus Siculus, Pausanias Strabo, Plutarch, Aetius, Aristotle Cicero and Aulus Gellius. See also Bryant, Gebelin and Dupuis. See the Voluminous Histories of the Mysteries and Initiations of the Chaldeans Egyptians Phenicians Greeks Romans Phrygians and Samothrasians. See the Same double doctrine among the Persians, the Druids and the Brachmans. See The Fathers and Warburton and Gibbon. See the Histories of Orpheus Minos Rhadamanthus and Triptolemus.
The Secret Doctrine the Esoterick Doctrine was the Unity of God and future State of Rewards and Punishments.
Inclosed is a Letter from Stephen Miller a Son of Colonel Miller who once lived in this House as you know
John Adams